DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following groups comprising distinct statutory categories of invention is required under 35 U.S.C. 121:
Group 1: Claims 1-9 drawn to an on-board battery state monitoring system in communication with a central server and a recharge module in data communication with a first CAN network, configured to receive a set of one or more messages from one or more CAN networks, analyze the parameter group numbers (PGN) of each message, filter out the first message based on the first PGN, and transmit the first message to an on-board computing device for a SOC analysis of the battery, classified in B60L58/12.
Group 2: Claims 10-14, drawn to a method for monitoring battery state of a battery of an electric vehicle comprising analyzing and filtering PGNs of messages that provide state of charge (SOC) of a battery, transmitting filtered messages for SOC analysis, and performing SOC analysis to determine whether the battery of the electric vehicle has sufficient charge to complete a portion that remains of an electric vehicle block, classified in Y02T90/16.
Group 3: Claims 15-18 drawn to a method for establishing a body of state of charge (SOC) historical data for batteries of electric vehicles, classified in B60L3/12.
Invention group 1 and group 2 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of 
Invention group 1 and group 3 are also related as process and apparatus for its practice. In this case, the apparatus of group 1 can be used to practice another and materially different process because group 1 requires data filtering steps not present in group 3, and also group 3 is materially different than group 1 because group 3 requires a SOC usage database to establish the body of SOC historical data not present in the apparatus of group 1. 
Invention group 2 and 3 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because group 3 requires generation of usage database to establish the body of SOC historical data not present in group 2, and group 2 requires data filtering steps not required in group 3. The groups contain a plurality of limitations that are not present in the other groups, and are therefore clearly do not fully overlap in scope, and are therefore mutually exclusive. There is also no evidence that they are obvious variants. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct groups as set forth above because at least the following reason(s) apply: Even though these two groups pertain to 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected grouping of claims, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of group requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected group.
Should applicant traverse on the grounds that the groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other group(s). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM EST. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 12, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669